Oliver, Presiding Judge:
This appeal to reappraisement has been submitted for decision upon the.following stipulation of counsel for the parties hereto:
It is hereby stipulated by and between counsel for the respective parties as follows:
(1) That at the time of exportation from England of the 38 pairs of men’s Daks Trousers covered by the above-named appeal, such or similar Trousers were freely offered for sale to all purchasers in the principal markets of England, in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States, at 28 Shillings per pair less 3%% trade discount, plus packing. That there was no higher foreign value for such or similar merchandise at the time of exportation thereof.
(2) That the above-named appeal to reappraisement is abandoned except insofar as it pertains to the said 38 pairs of men’s Daks Trousers, as specified in paragraph (1) above; and the said reappraisement appeal is hereby submitted for decision upon this stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that as to the 38 pairs of men’s Daks Trousers such value is 28 shillings per pair, less 3% per centum trade discount, plus packing.
The appeal having been abandoned insofar as it relates to all other merchandise, to that extent the appeal is hereby dismissed. Judgment will be rendered accordingly.